Title: To George Washington from Alexander Hamilton, 3 May 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  Treasy Dept 3d May ’94.
               
               The Secretary of the Treasury respectfully submits to the President of the Ud States a letter from the Commissioner of the Revenue of the 30th of April, with his opinion that it is adviseable to confirm the purchase of Oil to which it relates.
               
                  A. Hamilton
               
            